Name: Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12 . 87 Official Journal of the European Communities No L 352/33 COMMISSION REGULATION (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas in order to implement a scheme for the supply of such food to those sections of the population it is necessary to lay down detailed implementation rules, whereas it is desirable for implementation to begin as soon as possible ; Whereas the Management Committees concerned have not delivered an opinion within the time limit laid down by their Chairmen, HAS ADOPTED THIS REGULATION : Article 1 1 . Before the end of March each year the Commission shall draw up a draft annual plan for the distribution of : (a) products from intervention stocks : (b) food contained by processing products from interven ­ tion stocks ; (c) food obtained by the commercial exchange of products from intervention stocks for food the main component of which is of the same nature as that obtained from these stocks , to the most deprived persons in the Community. The plan shall cover the following calendar year and be broken down by Member State . The division of resources between Member States shall take account of the best esti ­ mates of the numbers of the most deprived persons in each Member State . 2 . The Commission shall establish and forward to the Member States a list of the intervention products which are available for distribution and the location , by Member State of these products . The Commission may revise that list to take account of new circumstances . It shall forward all revisions immediately to the Member States . 3 . In order to draw up the draft annual plan referred to in paragraph 1 the Member States wishing to apply the scheme shall forward to the Commission : (a) by no later than the end of February the quantities of each type of product (expressed in tonnes) required to implement the plan on their territory for the year in question : (b) by no later than the end of August :  an indicative calendar on a monthly basis of the quantities of product to be withdrawn from inter ­ vention and the periods over which distribution to the recipients would take place ;  the form in which the products are to be distri ­ buted as food to the recipients . Where the products are to be processed or replaced by other products the main component of which must be of the same nature, all such arrangements shall be specified ;  the criteria for eligibility of the recipients ;  the rate of charges (if any) which may be imposed on the recipients for then to acquire the food ;  the way in which and extent (if any) to which reci ­ pients would contribute to the preparation and distribution of the food . 4 . The Commission shall seek the advice of major organizations familiar with the problems of the most deprived persons in the Community before drawing up the draft annual plan . Article 2 1 . The plan shall be adopted by the Commission in accordance with the appropriations available following the procedure provided for in Article 26 of Council Regula ­ tion (EEC) No 2727/75 (') and to the corresponding provi ­ sions of the other Regulations of the common organiza ­ tion of the agricultural markets . At the same time and in accordance with the same procedure, the level of the appropriations to be reserved to cover costs of intra ­ Community transport of intervention products as referred to in Article 7 shall be determined . 2 . The plan shall indicate in particular :  the quantity of products by type that may be with ­ drawn from intervention stock for distribution in each Member State, and  the financial resources made available to implement the plan in each Member State Article 3 The Commission shall notify the Member States as soon as practicable of the plan . Each Member State shall communicate the pertinent information to the organiza ­ tion or organizations designated to implement the plan on its territory. (') See page 1 of this Official Journal . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . No L 352/34 Official Journal of the European Communities 15. 12. 87 Article 4 1 . During the course of implementation of the plan Member States may submit duly motivated requests to the Commission for significant changes as regards its applica ­ tion on their territory . The Commission may authorize such changes provided they do not entail an increase in expenditure in that Member State . The Commission shall determine its position on such requests and notify the Member State concerned within one month of their receipt. 2 . Member States shall inform the Commission as soon as it is evident that the application of the plan on their territory will fall short of the planned level . The Commis ­ sion may reallocate the resources that would consequently be unused to other Member States . Article .5 Without prejudice to the provisions of Article 8 of Council Regulation (EEC) No 1883 /78 (2), the accounting value of the products made available from intervention and referred to in Article 3 of Regulation (EEC) No 3730/87 shall be the intervention price applicable at 31 December of the preceding year and shall be converted into national currencies at the representative rates appli ­ cable at that date . In the cast of beef , supplies shall be subject to the coefficients set out in Annex I. Article 6 1 . Transport costs from intervention stores within the national territory may on application to the relevant authority in each Member State be reimbursed at the rates set out in Annex II . 2. Administrative costs of the implementing organiza ­ tions generated by the implementation of this scheme , excluding those costs covered by the provisions of Article 1 of Regulation (EEC) No 3730/87 may, on application to the relevant authority in each Member State , be reim ­ bursed subject to a limit of 1 % of the value of the finance made available to the Member State in question . The costs referred to in paragraphs 1 and 2 shall be reim ­ bursed within the resources referred to in Article 2 (2) available for the plan in each Member State . Articlc 7 1 . Whenever products included in the plan are not available from intervention stock on the territory of a Member State where such products are required , the cost of transport may be reimbursed at the rates set out in Annex II . Provided such expenditure is authorized by the Commission in accordance with the provisions of para ­ graph 2, it shall be charged to the reserve referred to in Article 2 ( 1 ). Once these appropriations have been fully allocated any additional Community finance for intra ­ Community movement shall be charged in accordance with the provisions of Article 6 (3). 2 . Member States wanting to benefit from the provi ­ sions of paragraph 1 shall inform the Commission giving details of the location , distances and quantities involved. The Commission shall reply as soon as possible to any such requests . If the Commission rejects a request it shall give reasons for its refusal . Article 8 Member States shall forward to the Commission by no later than the end of March each year a report on the implementation of the plan on their territory during the previous year. That report shall include : (a) information which could be relevant for inclusion in the report referred to in Article 5 of Regulation (EEC) No 3730/87 and especially that concerning the extent to which the action :  has provided effective help for the recipients,  has contributed to a net increase in consumption of the products involved,  has encountered difficulties associated with control and management. (b) a reconciliation by the Member State concerned of the amounts distributed for use on its territory and the final distribution to the recipients ; (c) a statement indicating the control measures that have been carried out, especially with respect to the desig ­ nated implementing organizations. Article 9 Member States shall take all steps necessary to ensure that :  the intervention products made available are subject to the use and destination provided for in Article 1 of Regulation (EEC) No 3730/75,  the designated implementing organizations maintain appropriate accounts and supporting documents. They shall also provide access to such material so that the competent authorities may carry out the controls they consider necessary. Article 10 By way of a derogation from Article 1 ( 1 ) and (3) and Article 2, distribution measures relating to the 1988 budget year shall be decided by the Commission at the request of the Member State on the basis of relevant information supplied by it. Those measures shall be subject to a limit for all Member States of a global quan ­ tity of product of a value of 100 million ECU, including administration and transport costs . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 216, 5 . 8 . 1978 , p. 1 . 15 . 12 . 87 Official Journal of the European Communities No L 352/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 352/36 Official Journal of the European Communities 15. 12. 87 ANNEX I A. Coefficients referred to in Article 5  Unboned intervention stocks  Forequarters 0,775  Hindquarters 1,225 B. Coefficients referred to in Article 5  Boneless intervention stocks Coefficient Member State I Denmark Germany France Ireland Italy The Netherlands UnitedKingdom 4,1 MÃ ¸rbrad Filet Filet Fillet Filetto Haas Fillet 2,4 Fillet Roastbeef Faux-filet Striploin Roastbeef  Striploin 1,4 InderlÃ ¥r Oberschalen Tende de tranche Insides Fesa interna  Topsides 1,4 Tykstegsfilet Unterschalen Tranche grasse Outsides Girello  Silversides 1,4 Klump Kugeln Rumpsteak Knuckles Fesa esterna  Thick flank 1,4 YderlÃ ¥r HÃ ¼fte Entrecote Rumps Scamone  Rumps 1,4  _ Gite Ã la noix Cube rolls Noce   1,1 Others Others Others Others Others Others Others ANNEX II Transport costs Beef and butter  For the first 200 kilometres  For each additional kilometre over 200 20,00 ECU/tonne 0,05 ECU/tonne Cereals  For the first 200 kilometres  For each additional kilometre over 200 5,50 ECU/tonne 0,04 ECU/tonne Olive oil  For the first 200 kilometres  For each additional kilometre over 200 20,00 ECU/tonne 0,04 ECU/tonne